Citation Nr: 0205537	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-16 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury, or degenerative arthritis of the right knee.

2.  Entitlement to service connection for residuals of left 
knee injury, or post-operative loose body of the left knee.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1980.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision from the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
residuals of knee injury.  The RO subsequently correctly 
characterized the issue as new and material evidence to 
reopen a claim for service connection for residuals of knee 
injury in a January 1999 rating decision.  The issue of new 
and material evidence to reopen his service connection claims 
was resolved in the veteran's favor by the RO in the December 
1999 Supplemental Statement of the Case, and the issue became 
service connection for residuals, bilateral knee injuries.  
As new and material evidence has been submitted to reopen his 
claims, the Board has jurisdiction to adjudicate his claims.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's service medical records are void as to 
treatment of a bilateral knee injury.  Competent lay 
testimony establishes that the veteran suffered a bilateral 
knee injury while playing basketball in February 1971.

3.  The veteran was diagnosed with degenerative arthritis in 
the right knee over 18 years after the veteran was discharged 
from service.

4.  Medical and lay evidence does not establish chronicity 
and continuity of symptoms of degenerative arthritis of the 
right knee during or immediately after service.
 
5.  The veteran was diagnosed with a loose body in the left 
knee 27 years after he injured his knee while in the 
military; the loose body in the left knee was surgically 
removed in December 1998.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury, or degenerative 
arthritis, were not, or presumed to be, incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.102, 3.303, 3.307, 3.309 (2001).

2.  Residuals of a left knee injury, or a post-operative 
loose body in the left knee, were not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102, 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  The RO specifically 
notified the veteran of VA's duty to assist in developing his 
claim by letter in August 2001.  He was notified of the 
pertinent laws, regulations, and rating provisions in 
connection with his service connection claims in the December 
1999 and December 2001 Supplemental Statement of the Cases.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's service connection claims have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issues on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's available service medical records.  The RO 
requested additional information from the veteran by letter 
in March 1995 to facilitate a search for additional service 
medical records.  A search for additional service medical 
records was again conducted by the RO in June 1998; none were 
found.  The RO also associated with the veteran's claims file 
VA examination records from May 1994, in addition to private 
medical records submitted.  The Board has not been made aware 
of any additional evidence that is available in connection 
with this appeal, nor is there any indication of any evidence 
that the RO has not obtained and associated with the claims 
file.  Therefore, no further assistance to the veteran 
regarding development of evidence is required and the duty to 
assist the veteran has been satisfied.  VCAA, 38 U.S.C. §§ 
5102, 5103, 5107; 66 Fed. Reg. 45,620 (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Service Connection for Residuals of a Bilateral Knee 
Injury

The veteran contends that his bilateral knee injury in 1971 
has resulted in disabilities for which he should be granted 
service connection.  After a complete and thorough review of 
the evidence of record, the Board cannot agree with his 
contention.  As such, his service connection claims must 
fail.

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Certain chronic diseases, including 
arthritis, are considered to have been incurred in service 
even though there is no evidence of such disease during the 
period of service when the chronic disease manifests to a 
compensable degree within one year from separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The determination of the merits of the 
claim must be made as to whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The April 1994 RO rating decision denied service connection 
for residuals of knee injury as the veteran's service medical 
records are void for complaint of or treatment for any knee 
injury.  In the current appeal, the veteran has submitted 
letters in support of his claim to substantiate his claim 
that he injured his knees while playing basketball in 1971, 
while in service.  Of note, a letter from a fellow veteran 
dated in September 1999 states that he was stationed at the 
same base with the veteran from 1976 to 1978 and that he 
confirmed that the veteran wore a knee brace or an expandable 
wrap while playing basketball.  The fellow veteran could not 
attest to the time of the veteran's injury, but he did recall 
that the veteran had knee problems.  A letter from another 
fellow veteran, dated in May 1998, was also submitted in 
support of the veteran's claim.  This fellow veteran stated 
that he knew that the veteran injured his knees while being a 
member of the base basketball team and that the veteran's 
knees still bothered him in 1976.

The Board finds that the May 1998 letter from a fellow 
veteran is credible, probative testimony, and, when compared 
to the details testified to by the veteran in his December 
1999 RO hearing, substantiates the fact that the veteran 
injured his knees while playing basketball while in the 
military in 1971.  As such, although the veteran's service 
medical records are void as to any diagnosis concerning his 
knees or treatment of knee injuries, the Board finds that 
such an injury did occur.  But service connection requires 
more than merely a showing that a veteran suffered an injury 
while in service, and as such, the Board's analysis of the 
veteran's service claim must continue.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (service connection is 
granted to compensate for a loss of earning capacity due to 
some incidence or result of military service.  The underlying 
in-service incident must have resulted in a disability to 
warrant service connection).

Additional Evidence of Record

A March 1979 service medical record shows that the veteran 
indicated that he did not have or ever have a "trick" or 
locked knee.  The service medical record reflects that he 
also indicated his did not have or ever have arthritis.  The 
March 1979 service medical record additionally reflects that 
the veteran indicated that he had never been a patient in any 
type of hospital.

The private medical record from November 1998, in addition to 
the impressions indicated previously, indicates that upon 
physical examination, the veteran had mild effusion on the 
left knee, a palpable cyst posterior, and no crepitation on 
motion.  The private medical record also indicates that upon 
physical examination, the right knee was tender medially.  
The record reflects that X-rays were obtained and that the 
veteran had a loose body in his left knee, fairly large 
anterior, and that he had fairly severe degenerative changes 
in the right knee with considerable medial joint space 
narrowing and osteophyte formation.

A December 1998 operative report is also of record.  The 
operative report, from the same private physician above, 
indicates that the loose body was removed from the veteran's 
left knee.

Also of record is numerous letters in support of the 
veteran's claim from family and friends.  A letter from his 
ex-wife dated in December 1999 reflects that she met the 
veteran in 1976 and that he always had problems with his 
knee.  A letter from one of the veteran's sisters, dated in 
December 1999, states that the veteran wrote to her that he 
injured his knees in 1971.  A letter from another sister, 
also dated in December 1999, states that she remembered when 
the veteran injured his knee, that he had a lot of problems 
with it while in service, and that he was still having 
problems with his knee when he got out of the service in 
1980.  An undated letter from a co-worker states that he has 
known the veteran since early 1983 and that during that time, 
the veteran complained to him of pain in both knees.  Another 
coworker stated in an undated letter that he has known the 
veteran since September 1983 and that during that time he was 
aware the veteran had trouble with his knees.

Legal Analysis

To begin, the Board directs its attention to the numerous 
letters submitted in support of the veteran's claims.  At the 
outset, the Board notes that all the letters submitted on 
behalf of the veteran's claim were submitted by laypersons as 
no evidence has been submitted to establish medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board has reviewed the letters submitted but 
does not find the letters persuasive.  This is due to the 
fact that the letters lack probative value in establishing 
the veteran's claims.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Unlike the May 1998 letter from a fellow veteran 
who not only stated that he knew the veteran had injured his 
knees while playing on the base basketball team but also 
supplied specific dates and facts of how he knew the veteran 
injured his knees, the majority of the letters submitted on 
behalf of the veteran are vague in nature and clearly remote 
in time.

Lay testimony iterating personal knowledge and personal 
observations are competent to prove that the veteran 
exhibited certain symptoms at a particular point in time.  
Layno v. Brown, 7 Vet. App. 465, 469-70 (1994).  
Contemporaneous lay statements may be more probative than 
statements made many years later.  Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995).

Specifically, the December 1999 letter from the veteran's ex-
wife stated that she met the veteran in 1976 and that he had 
knee problems and has always had problems with his knee 
since.  First, the Board notes that the veteran's ex-wife 
does not indicate to which knee she is referring.  
Additionally, she does not offer any specific descriptions of 
what types of knee problems the veteran was having with his 
knees.  As such, the Board finds her letter unpersuasive and 
lacking in probative value in establishing the veteran's 
service connection claims as the veteran's ex-wife does not 
indicate any symptoms she observed, when she observed any 
symptoms, and is so vague in her letter that she does not 
even mention to which knee she is referring.  See, in part, 
Layno v. Brown, 7 Vet. App. 465, 469-70 (1994).

Two sisters of the veteran submitted letters on his behalf.  
One sister stated in her December 1999 letter that she 
recalled that the veteran had written to her that he injured 
his knees in 1971.  The Board has already determined that the 
veteran suffered an injury to his knees while in service.  
The Board is now looking for evidence of a disability, and 
symptoms of such, resulting from his in-service injury.  The 
Board finds that the December 1999 letter from the veteran's 
sister is without evidentiary value as she does not proffer 
evidence pertinent to his service connection claims.  The 
Board additionally notes that the veteran's sister did not 
submit the 1971 letter from her brother which may or may not 
have contained additional evidence to further his service 
connection claims.

Another sister of the veteran's submitted a letter dated in 
December 1999 that she remembered when the veteran was in the 
Air Force and hurt his knee.  She additionally stated in her 
letter that the veteran had a lot of problems with his knee 
while in the service and that he was still having problems 
with his knee when he got out of the service in 1980.  Again, 
the Board notes the vagueness of the December 1999 letter 
from another of the veteran's sisters.  The sister does not 
mention in her letter to which knee she is referring, nor 
does she establish how she obtained the knowledge of which 
she writes.  Her letter also does not reflect any personal 
observations of any symptoms exhibited by the veteran.  As 
such, the Board finds the December 1999 letter to be so vague 
in nature as to be unpersuasive.  Additionally, the letter is 
lacking in probative value in establishing the veteran's 
service connection claims.  See Layno v. Brown, 7 Vet. 
App. 465, 469-70 (1994).

Letters from two of the veteran's co-workers were also 
submitted.  One co-worker, in an undated letter, states that 
he has known the veteran since 1983, the veteran complained 
of pain in his knees, and that this has been an on-going 
problem for the veteran.  This letter does not describe any 
specific symptoms or incidents that the co-worker witnessed.  
The letter is also non-specific as to the time and place of 
the veteran's complaints of pain.  The other co-worker, in an 
undated letter, also stated that he has known the veteran 
since 1983 and that he was aware that the veteran had trouble 
with his knees.  But again, no symptoms witnessed by the co-
worker are described in the one-sentence letter.  Nor does 
the co-worker offer any indication as to what troubles the 
veteran had with his knees.   As such, the Board also finds 
that the letters submitted by co-workers of the veteran are 
unpersuasive and lacking in probative value in establishing 
the veteran's service connection claims.  See, in part, Layno 
v. Brown, 7 Vet. App. 465, 469-70 (1994).


Residuals from Right Knee Injury, or Degenerative Arthritis

The veteran also contends, in essence, that he is entitled to 
service connection for degenerative arthritis of the right 
knee.  The veteran's service medical records are void for a 
diagnosis of degenerative arthritis of the right knee or for 
treatment of symptoms of degenerative arthritis.  The 
evidence of record reveals that the veteran was diagnosed 
with degenerative arthritis of the right knee in November 
1998, almost nineteen years after his discharge from service.  
First, the Board notes that in the November 1998 private 
medical record, that when the veteran asked if his knee 
disability was related to the 1971 basketball injury, the 
private physician answered, "Of course, the answer is yes, 
it probably is."

Service connection may be granted for a current disability 
when a competent medical opinion links, or provides a nexus, 
to an in-service injury or disease.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d).  On the surface, that appears to 
be the situation in the present case.  But a closer look at 
the evidence does not sustain such a conclusion.  The veteran 
did have an injury to his right knee while playing basketball 
while in the military in 1971, and he does have a current 
disability, or degenerative arthritis of the right knee.  But 
the probative value of the medical opinion which attempts to 
link, or provide a nexus, between the current disability and 
in-service injury lessons upon scrutiny.  Medical opinions as 
to a nexus may decline in probative value due to a lengthy 
time period between service and the date of the opinion.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (noting that 20 
years had elapsed).  While the use of cautious language does 
not always express inconclusiveness in a physician's opinion 
on etiology, a medical opinion may be characterized as non-
evidence when the physician is unable to provide a definite 
causal connection.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) and Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words).  In the current case, the full context of the 
November 1998 opinion of the private physician that the 
veteran's degenerative arthritis is probably related to his 
1971 basketball injury reveals that this was the private 
physician's response to being directly asked the specific 
question by the veteran.  The opinion was not reached upon a 
review of prior medical records, either in- or post-service; 
neither was the opinion stated in definitive language.  What 
the November 1998 medical record does reveal is that the 
private physician, based on his own medical opinion, stated, 
"This is clearly an old trauma problem with his knees."  
The veteran alone provided a specific old trauma.  
Additionally, almost 19 years had elapsed since the veteran 
was discharged from the military and over 27 years had 
elapsed since the in-service injury to his knees.  The Board 
finds that the length of time that had elapsed between 1971 
injury to his knees and the examination of the veteran in 
1998 decreases the probative value of the private physician's 
statement.  The probative value of the November 1998 medical 
opinion is further decreased by the fact that the private 
physician provided no rationale for his opinion.  Therefore, 
the Board finds that the November 1998 medical opinion of the 
private physician is lacking in probative value to the extent 
that the evidence does not rise to even the level of 
equipoise in establishing a nexus between the veteran's 
degenerative arthritis of the right knee and his in-service 
injury.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, as degenerative arthritis is a chronic disease, 
the Board has reviewed the entire evidence of record to 
determine is there is a sufficient evidence showing, by a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, that the chronic disease, 
degenerative arthritis, was present during service.  See 
38 C.F.R. § 3.303(b).  There is no evidence of record showing 
treatment of any knee injury or disease during the veteran's 
military service.  In fact, a March 1979 service medical 
record reflects that the veteran specifically indicated that 
he did not have or ever have arthritis.  The December 1999 
letter from a fellow veteran stated that the veteran would 
wear a knee brace or an expandable brace while playing 
basketball while the May 1998 letter from a different fellow 
veteran merely attested to the veteran injuring his knee 
while playing on the base basketball team and that the 
veteran's knees continued to bother him afterward.  Neither 
of these letters provide sufficient evidence of manifestation 
as to identify degenerative arthritis.  The transcript of the 
December 1999 RO hearing revealed that the veteran stated 
that while in service his knees would buckle and would swell 
depending on how much he was on his knees.  He additionally 
stated that his right knee was sometimes painful upon 
walking.  Again, this evidence is not sufficient to 
specifically identify degenerative arthritis of the right 
knee.  As such, the Board must find that there is not 
sufficient evidence to establish that degenerative arthritis 
was present during the veteran's military service.  See 
38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, are considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service when 
the chronic disease manifests to a compensable degree within 
one year from separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Degenerative arthritis is compensable when either, 1) 
X-ray evidence of involvement of 2 or more major joint or 2 
or more minor joint groups, or, 2) when evidence of 
limitation of motion is objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In the current case, the first X-ray evidence of degenerative 
arthritis of the right knee comes in November 1998.  The 
November 1998 medical evidence is also the first objective 
evidence of medial tenderness of the right knee.  As such, 
the evidence first establishes (if service connection were 
warranted) a compensable degree of degenerative arthritis of 
the right knee in 1998, more than 18 years since his 
discharge from service.  Therefore, the Board finds that the 
veteran is not entitled to service connection for residuals 
of a right knee injury, or degenerative arthritis, based on a 
presumption theory of service connection.

In brief, the evidence does not establish a medical nexus 
between the veteran's degenerative arthritis of the right 
knee to provide a basis for service connection.  The evidence 
of record is also not sufficient to establish that 
degenerative arthritis of the right knee was present during 
his military service.  Neither is the veteran entitled to 
service connection for generative arthritis based on a 
presumptive period. Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection for residuals of a right knee 
injury, or degenerative arthritis.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The Board 
has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his service connection claim for residuals of a right 
knee injury, or degenerative arthritis, that doctrine is not 
for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals from Left Knee Injury, or Post-Operative Loose Body 
of the Left Knee

While there is not diagnosis of a loose body of the left knee 
as a residual of the veteran's left knee injury, which 
occurred while playing basketball in 1971, in his service 
medical records, service connection may still be granted for 
any disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is related to an in-service injury or 
disease.  See 38 C.F.R. § 3.303(a).  In this case, the 
veteran was diagnosed with a loose body of the left knee, 
which he contends, in essence, is due to the injury to his 
knee while playing basketball while in service in 1971.  
Service connection may be granted for a current disability 
when a competent medical opinion links, or provides a nexus, 
to an in-service injury or disease.  See 38 C.F.R. 
§ 3.303(d).

The November 1998 private medical record contained an 
impression of a loose body of the left knee.  A December 1998 
operative report indicated that the loose body was removed 
from the veteran's left knee.  The transcript of the 
veteran's December 1999 hearing at the RO revealed that in 
addition to describing the 1971 bilateral knee injuries, the 
veteran described such symptoms as swelling, tenderness, and 
some limitation of motion pertaining to both knees since 
1971.  The transcript also revealed that the veteran had some 
pain, but nothing that he could not tolerate, and that his 
life knee "used to lock up a lot," and that while the right 
knee didn't lock up, it sometimes was painful when walking.  
Additionally, the transcript revealed that the veteran stated 
that a doctor was not treating him for any knee conditions at 
the time of the December 1999 hearing.  But this testimony 
also revealed that the veteran's left knee "used to lock 
up."  (Emphasis added.)  The veteran did not testify to any 
current symptoms pertaining to residuals of his in-service 
left knee injury.

The veteran's testimony in the December 1999 hearing is in 
direct contrast with his statements found in a March 1979 
service medical record.  A March 1979 service medical record 
shows that the veteran indicated that he did not have or ever 
have a "trick" or locked knee.  The service medical record 
additionally reflects that the veteran indicated that he had 
never been a patient in any type of hospital.  
Contemporaneous lay statements may be more probative than 
statements made many years later.  Caluza v. Brown, 6 Vet. 
App. 498, 512 (1995).  In this current case, the Board finds 
that the statements made by the veteran in March 1979 to be 
more probative than the statements made more than twenty 
years later during his December 1999 hearing.  The veteran's 
lay testimony that his left knee used to lock up while in the 
military is fundamentally at odds with his statement while in 
the military that he did not suffer from locked knee.

The evidence of record reveals that the veteran was diagnosed 
with a loose body of the left knee in November 1998, over 27 
years after his bilateral knee injuries.  First, the Board 
notes that in the November 1998 private medical record, that 
when the veteran asked if his knee disabilities were related 
to the 1971 basketball injury, the private physician 
answered, "Of course, the answer is yes, it probably is."

Again, the Board notes that the November 1998 medical opinion 
of the private physician is lacking in probative value.  
Medical opinions as to a nexus may decline in probative value 
due to a lengthy time period between service and the date of 
the opinion.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(noting that 20 years had elapsed).  While the use of 
cautious language does not always express inconclusiveness in 
a physician's opinion on etiology, a medical opinion may be 
characterized as non-evidence when the physician is unable to 
provide a definite causal connection.  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993) and Lee v. Brown, 10 Vet. App. 336, 
338 (1997) (an etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words).  In the current case, the 
Board again notes that the full context of the November 1998 
opinion of the private physician that the veteran's knee 
disabilities, including the loose body of the left knee, were 
probably related to his 1971 basketball injury reveals that 
this was the private physician's response to being directly 
asked the specific question by the veteran.  The opinion was 
not reached upon a review of prior medical records, either 
in- or post-service; neither was the opinion stated in 
definitive language.  What the November 1998 medical record 
does reveal is that the private physician, based on his own 
medical opinion, stated, "This is clearly an old trauma 
problem with his knees."  The veteran alone provided a 
specific old trauma.  Additionally, almost 19 years had 
elapsed since the veteran was discharged from the military 
and over 27 years had elapsed since the in-service injury to 
his knees.  The Board finds that the length of time that had 
elapsed between 1971 injury to his knees and the examination 
of the veteran in 1998 decreases the probative value of the 
private physician's statement.  The probative value of the 
November 1998 medical opinion is further decreased by the 
fact that the private physician provided no rationale for his 
nexus opinion.  Therefore, the Board finds that the November 
1998 medical opinion of the private physician is lacking in 
probative value to the extent that the evidence does not rise 
to even the level of equipoise in establishing a nexus 
between the veteran's loose body of the left knee and his in-
service injury.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).
 
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for service 
connection for residuals of a left knee injury, or post-
operative loose body of the left knee.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  The 
Board has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his service connection claim for residuals of a left 
knee injury, or post-operative loose body of the left knee, 
that doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Board notes that in his August 1999 substantive appeal, 
the veteran contends that there was a factual error in his 
service medical records.  He stated that he had never 
received an examination at Myrtle Beach Air Force Base in 
1979 and thus he had no occasion to complete a report of 
medical history.  The veteran requested that the document be 
carefully examined as to its authenticity.  A review of the 
veteran's service medical records associated with his claims 
file revealed a March 1979 Report of Medical History filled 
out and signed by the veteran.  The purpose listed for the 
examination report was for a medical history for periodontal 
surgery and I.V. sedation.  T. Walsh, D.D.S, also signed the 
Report of Medical History.  A further review of the veteran's 
service medical records associated with his claims file 
revealed a clinical record consultation sheet from a M. 
Spielberger to Dr. Walsh to "Evaluate Perio condition for 
possible Perio surgery," and contained a provisional 
diagnosis of moderate periodontitis.  Also associated with 
the veteran's claims file was a service medical record which 
indicates that gingival fragments were removed via a routine 
periodontal surgery in May 1979 and were submitted by USAF 
Hospital Myrtle Beach (TAC), Myrtle Beach AFB for tissue 
examination.  The pathological report is dated in June 1979 
and reflects a diagnosis of gingival fragments exhibiting 
chronic inflammation, left maxillary quadrant.  The Board 
finds that the March 1979 service medical record is 
consistent with the service medical records associated with 
the veteran's claims file.  Therefore, the Board finds no 
merit in the veteran's claim as to the authenticity of the 
March 1979 service medical record.

 (CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of right knee injury, 
degenerative arthritis, is denied.

Service connection for residuals of a left knee injury, or 
post-operative loose body of the left knee, is denied.



		
C.P. Russell
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

